Case 18-14978-pmm          Doc 46    Filed 11/16/20 Entered 11/16/20 10:27:44               Desc Main
                                     Document Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                                  READING DIVISION

In re:                                                      Case No. 18-14978-PMM
         ERIC JUSTIN KLUGH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Scott F. Waterman, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/27/2018.

         2) The plan was confirmed on 03/28/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/29/2020.

         6) Number of months from filing or conversion to last payment: 26.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $28,879.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 18-14978-pmm         Doc 46       Filed 11/16/20 Entered 11/16/20 10:27:44                        Desc Main
                                       Document Page 2 of 3



 Receipts:

        Total paid by or on behalf of the debtor                $5,691.04
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                      $5,691.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $519.12
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,019.12

 Attorney fees paid and disclosed by debtor:                 $2,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL SERVICES   Secured        1,200.00       1,448.99           289.92        258.71        0.00
 ANTERO CAPITAL LLC               Unsecured            NA       3,268.20         3,268.20           0.00       0.00
 CACH, LLC                        Unsecured            NA       5,611.26         5,611.26           0.00       0.00
 CAINE & WEINER CO                Unsecured      1,814.00            NA               NA            0.00       0.00
 CARRINGTON MORTGAGE SERVICES     Secured      149,000.00    146,954.14          3,824.86      3,413.21        0.00
 CAVALRY INVESTMENTS LLC          Unsecured      4,653.00       4,653.65         4,653.65           0.00       0.00
 CETRONIA AMBULANCE CORPS BLS     Unsecured      1,028.44            NA               NA            0.00       0.00
 LVNV FUNDING LLC                 Unsecured            NA       8,505.05         8,505.05           0.00       0.00
 QUANTUM3 GROUP LLC AS AGENT F    Unsecured      1,539.00       1,539.13         1,539.13           0.00       0.00
 VERIZON WIRELESS                 Unsecured         828.00           NA               NA            0.00       0.00
 VNB LOAN SERVICES INC            Unsecured      6,338.00       6,514.17         6,514.17           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
Case 18-14978-pmm           Doc 46    Filed 11/16/20 Entered 11/16/20 10:27:44                  Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                  $3,824.86          $3,413.21              $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
       All Other Secured                                     $289.92            $258.71              $0.00
 TOTAL SECURED:                                            $4,114.78          $3,671.92              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $30,091.46              $0.00              $0.00


 Disbursements:

         Expenses of Administration                              $2,019.12
         Disbursements to Creditors                              $3,671.92

 TOTAL DISBURSEMENTS :                                                                        $5,691.04


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2020                             By:/s/ Scott F. Waterman
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
